Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing News Announcement For Immediate Release For further information contact: Douglas Bruggeman Joseph N. Jaffoni/David Collins Chief Financial Officer Jaffoni & Collins Incorporated 937/276-3931 212/835-8500 or rsc@jcir.com REX STORES REPORTS FISCAL 2$0.24 COMPARED WITH DILUTED EPS LOSS OF $0.07 - Repurchased 254,042 Common Shares in Fiscal 2009 Third Quarter and Board of Directors Authorizes the Repurchase of an Additional 500,000 Shares - Dayton, Ohio (December 3, 2009)  REX Stores Corporation (NYSE: RSC) today announced financial results for the three month period ended October 31, 2009 (the third quarter of the Companys 2009 fiscal year). The Company will host a conference call and webcast this morning (details below) to review the results. In the fiscal 2009 third quarter REX reported net sales and revenue of $64.4 million a 64.4% increase over net sales and revenue of $39.2 million in the fiscal 2008 third quarter. For the three months ended October 31, 2009, REX recorded pre-tax income from continuing operations of $4.8 million compared with a $2.2 million loss in the comparable prior year period, inclusive of a $2.3 million gain on sales of real estate. In the quarter ended October 31, 2009 REX generated income from continuing operations including non-controlling interest, net of tax, of $3.3 million compared with a loss from continuing operations including non-controlling interest, net of tax, of $2.2 million in the fiscal 2008 third quarter. For the fiscal third quarter ended October 31, 2009 REX generated net income attributable to common shareholders of $2.3 million, or $0.24 per diluted share. In the third quarter of fiscal 2008 REX reported a net loss attributable to common shareholders of $0.7 million, or a $0.07 per diluted share loss. Per share results are based on 9,464,000 and 9,937,000 diluted weighted average shares outstanding for the quarters ended October 31, 2009 and October 31, 2008, respectively. Segment Income Statement Data The table below summarizes net sales and revenue from REXs alternative energy, real estate and retail segments and income (loss) from continuing operations for the three and nine month periods ended October 31, 2009 and
